Citation Nr: 0531927	
Decision Date: 11/25/05    Archive Date: 12/02/05

DOCKET NO.  03-12 061A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for the fusion of the 
veteran's radius and ulna bilaterally, and if so, whether 
service connection is warranted.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a bilateral wrist 
disability, and if so, whether service connection is 
warranted.

3.  Whether new and material has been received to reopen a 
claim for service connection for a bilateral shoulder 
disability, and if so, whether service connection is 
warranted.

4.  Entitlement to service connection for a bilateral elbow 
disability.


REPRESENTATION

The veteran represented by:  Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from June 
1978 to October 1983.

This appeal to the Board of Veterans' Appeals (Board) arises 
from May 2002 and February 2004 decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.  In May 2002, the RO denied the 
veteran's petition to reopen his claim for service connection 
for fusion of his radius and ulna bilaterally (also referred 
to as a bilateral forearm disability).  In February 2004, the 
RO denied his petition to reopen claims for service 
connection for bilateral shoulder and wrist disabilities.  
The RO also denied his claim for service connection for 
residuals of a right elbow injury. 

In October 2005, the veteran and his wife testified at a 
hearing before the undersigned Veterans Law Judge (VLJ) at 
the Board's central office.  During the hearing, he clarified 
that he is also seeking service connection for his left 
elbow.  But since this additional claim has not been 
adjudicated by the RO, much less denied and timely appealed 
to the Board, it is referred to the RO for appropriate 
development and consideration.  The Board does not currently 
have jurisdiction to consider it.  38 C.F.R. § 20.200 (2005).





As explained below, the Board is reopening the veteran's 
claims for bilateral forearm, wrist, and shoulder 
disabilities based on new and material evidence.  But with 
regard to the bilateral wrist and shoulder disabilities, 
still further development is needed before actually 
readjudicating the merits of the claims on a de novo basis.  
So upon reopening, these claims, in addition to the claim for 
service connection for residuals of a right elbow injury, are 
being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


FINDINGS OF FACT

1.  In April 1993, the RO issued a rating decision denying 
the veteran's claims for service connection for bilateral 
forearm, shoulder, and wrist disabilities, and he did not 
timely appeal.

2.  Some of the additional evidence received since that April 
1993 denial, however, was not previously of record and raises 
a reasonable possibility of substantiating these claims.

3.  The fusion of the veteran's radius and ulna, bilaterally, 
is the result of a congenital defect.




CONCLUSIONS OF LAWS

1.  The RO's April 1993 decision denying the veteran's claims 
for service connection for bilateral forearm, wrist, and 
shoulder disabilities is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104(a), 20.1103 (2005).

2.  The evidence received since that April 1993 decision is 
new and material and, therefore, sufficient to reopen these 
claims.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

3.  As a consequence of a congenital defect, the veteran is 
not entitled to service connection for the resulting fusion 
of his radius and ulna, bilaterally, as a matter of law.  38 
U.S.C.A. §§ 1131, 5103A, 5107; 38 C.F.R. §§ 3.1, 3.159, 
3.303, 4.9.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

As will be explained further below, the Board must first 
address whether there is sufficient evidence for the veteran 
to reopen his claims for service connection for bilateral 
forearm, wrist, and shoulder disabilities.  With regard to 
the bilateral wrist and shoulder disabilities, the Board 
finds there is sufficient evidence, so there is no 
possibility of prejudicing him by issuing a decision 
reopening the claim because it reserves determining whether 
there has been compliance with the VCAA and implementing 
regulations until the additional development is completed.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).





The Board also finds sufficient evidence to reopen the 
veteran's claim for service connection for a bilateral 
forearm disability.  But, as a matter of law, this condition 
cannot be service connected - in and of itself, because it 
is a congenital defect.  The United States Court of Appeals 
for Veterans Claims (Court) has held that the statutory and 
regulatory provisions pertaining to VA's duties to notify and 
assist do not apply to a claim if resolution of the claim is 
based on statutory interpretation, rather than consideration 
of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001); see also Valiao v. Principi, 17 Vet. 
App. 229, 232 (2003) ("Where the facts averred by a claimant 
cannot conceivably result in any disposition of the appeal 
other than affirmance of the Board decision, the case should 
not be remanded for development that could not possibly 
change the outcome of the decision.").

As for this particular claim, the facts are not in dispute; 
resolution of the veteran's appeal is dependent on 
interpretation of the regulations pertaining to congenital 
defects.  Thus, additional evidence will not change the 
outcome of the appeal.  VA has no further duty, therefore, to 
notify him of the evidence needed to substantiate his claim, 
or to assist him in obtaining that evidence, in that no 
reasonable possibility exists that any further assistance 
would aid him in substantiating the claim.  See 38 U.S.C.A. § 
5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(compliance with the VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid 
the appellant in substantiating the claim).




Reopening the Claims for Service Connection for 
Bilateral Forearm, Wrist, and Shoulder Disabilities

For service connection to be granted for any current 
disability, it must be shown that it was caused by a disease 
or injury incurred or aggravated during service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Here, the veteran's initial claims for service connection for 
bilateral forearm, wrist and shoulder disabilities were 
denied by the RO in April 1993.  He did not appeal that 
decision.  Thus, the RO's decision became final and binding 
on him based on the evidence then of record.  See U.S.C.A. § 
7105; 38 C.F.R. §§ 3.104(a), 20.200, 20.1103.  Furthermore, 
this, in turn, means there must be new and material evidence 
since that decision to reopen these claims and warrant 
further consideration of them on a de novo basis.  38 
U.S.C.A. § 5108, 38 C.F.R. § 3.156; see also Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  This preliminary 
determination affects the Board's legal jurisdiction to reach 
the underlying claims to adjudicate them de novo.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The regulation relating to new and material evidence was 
amended effective August 29, 2001.  See 38 C.F.R. § 3.156.  
In this case, the veteran's petition to reopen his claims was 
received in October 2001.  So the amended version of 
38 C.F.R. §3.156(a), providing a new definition of new and 
material evidence, applies to the current appeal.

Under the amended version of 38 C.F.R. § 3.156(a), new 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a); see also, Evans v. Brown, 9 Vet. 
App. 273, 284 (1996).  


When determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The veteran filed his original claims for service connection 
in May 1992.  The relevant evidence on file at the time the 
RO issued the final April 1993 decision included his service 
medical records (SMRs), treatment records from July 1990 and 
January 1991, and the report of a June 1992 VA examination.  

The veteran's SMRs indicate he injured his right elbow 
playing football during service.  At that time, it was 
discovered that he had a congential condition - fusion of his 
radius and ulna bilaterally.  He was treated for about a 
month until he felt that his right elbow had returned to 
"normal."  He reinjured his right elbow playing football in 
September 1982.  At that time, X-rays revealed bone fragments 
in the anterior superior portion of the elbow joint - 
presumed to be from an old trauma.  The report of the 
September 1983 physical examination given prior to separation 
from service indicates his upper extremities were normal upon 
physical evaluation.  On the Report of Medical History, 
however, he reported that he had a painful or "trick" 
elbow.  He did not report any other problems.

Subsequent treatment records indicate that, in July 1990, the 
veteran was diagnosed with a probable rotator cuff secondary 
to congenital abnormalities.  In January 1991, he was 
diagnosed with bursitis of the left shoulder.  The report of 
the May 1992 VA examination indicates he complained of 
decreased range of motion with pain in his wrists, elbows and 
shoulders.  X-rays revealed the aforementioned congenital 
defect, but no other abnormalities.

In February 1993, the RO denied the veteran's claims.  In 
May, the RO reconsidered the claims after obtaining his SMRs, 
but again denied the claims because the SMRs did not show any 
treatment or complaint of wrist or shoulder pain, and the 
forearm condition was congenital in nature.



Since that decision, VA has received evidence that is both 
new and material - namely, the reports of VA examinations in 
September 2002 and March 2003, which provide a possible basis 
for granting service connection.  These reports provide 
evidence that military service aggravated the veteran's 
preexisting congenital condition, which, in turn, caused his 
bilateral shoulder, wrist, and elbow disabilities.  This 
evidence is both new and material to his case and, therefore, 
sufficient to reopen his claims.  See, e.g., Hickson v. West, 
11 Vet. App. 374, 378 (1998).


Entitlement to Service Connection for a Bilateral Forearm 
Disability

As mentioned, the veteran's radius and ulna are fused 
bilaterally.  The fact that this is a congenital defect is 
not disputed.  Congenital defects, in and of themselves, 
are not service connectable as a matter of law.  
38 C.F.R. §§ 3.303(c), 4.9 (Congenital defects are not 
diseases or injuries within the meaning of applicable [VA] 
legislation for disability compensation purposes).  

A claimant, however, may be entitled to service connection 
for a disease or injury superimposed upon such defect during 
service. VAOPGCPREC 82-90 (July 18, 1990).  In other words, 
if a disease or injury is superimposed on the existing 
congenital defect, a veteran may be entitled to service 
connection for the resulting disability.  In this case, the 
veteran is claiming that his military service aggravated his 
acknowledged preexisting congenital defect and caused his 
shoulder, wrist, and elbow disabilities.  In the alternative, 
he is also claiming direct service connection for his right 
elbow disability as a result of a football injury he 
sustained during service.  These claims are addressed further 
in the REMAND section of this decision.  

But with regard to the congenital defect itself (i.e.,  the 
fusion of his radius and ulna bilaterally), this condition 
cannot be service connected as a matter of law.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not 
the evidence is dispositive, the Board should deny the claim 
on the ground of lack of legal merit).


ORDER

The petition to reopen the veteran's claims for service 
connection for bilateral shoulder and wrist disabilities is 
granted, subject to the further development of the claims 
directed in the remand below.

The petition to reopen the veteran's claim for service 
connection for a bilateral forearm disability is granted, 
however, the claim for service connection is denied.


REMAND

As a result of the veteran's congenital defect, he is unable 
to pronate or supinate his forearms.  He claims that working 
as a mechanic during service, which required lifting, 
twisting and turning his arms, aggravated the congenital 
defect and caused his shoulder, wrist, and elbow problems 
(see transcript of the hearing, pg. 22).  Since separating 
from service in October 1983, he has worked as an air- 
conditioning and refrigeration mechanic (pg. 13).  He 
testified that he currently is on restricted duty at work 
because of his disabilities (pg. 25).  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The presumption of 
aggravation may be rebutted by affirmative evidence that the 
preexisting condition was not aggravated by service, which 
may include affirmative evidence that any increase in 
disability was due to an intercurrent disease or injury 
suffered after separation from service or evidence 
sufficient, under § 3.306, to show that the increase in 
disability was due to the natural progress of the preexisting 
condition.  38 C.F.R. § 3.307(d)(2).  



Dr. Troutman examined the veteran in September 2002 and March 
2003.  He determined the veteran had bilateral shoulder and 
wrist strains due to aggravation of the congenital defect.  
He surmised the veteran overcompensated by using his wrists 
and shoulders to make up for his inability to pronate and 
supinate his forearms.  In March 2003, the doctor determined 
the veteran also had partial ankylosis of the elbow joint, 
bilaterally, which was also related to the congenital defect.  
So the question at issue is whether the shoulder, elbow, and 
wrist disabilities were incurred during service or as a 
result of service, and if so, whether the congenital defect 
was aggravated beyond the natural progression of the 
condition during service.

In September 2002, Dr. Troutman opined that the aggravation 
of the veteran's shoulders and wrists occurred during service 
and that physical training would have been especially 
stressful on these joints.  On the other hand, the doctor 
stated that "[the veteran] would have had a certain amount 
of stress on these [joints] regardless of whether he went 
into the service or not if he does manual labor because of 
the inherent use of his arms, forearms specifically, in 
relation to his wrists and shoulders."  Indeed, the evidence 
indicates the veteran has been working in manual labor since 
separating from service, and did not complain of shoulder and 
wrist pain until 1990 and 1992, respectively.  

In March 2003, Dr. Troutman provided an addendum to his 
earlier report, stating that it was reasonable to assume that 
military conditioning alone would stress the shoulders and 
wrists because of the stress exerted on these joints from 
actions requiring supination and pronation of the arms.  
While this assumption may indeed be reasonable, it does not 
explain the fact that the veteran was not treated and had no 
complaints regarding any shoulder or wrist pain during 
service.  This opinion is contrary to the evidence, and, 
furthermore, contradicts his earlier opinion that the veteran 
would have had shoulder and wrist disabilities regardless of 
his military service.  Given these confusing and 
contradictory opinions, further clarification should be 
sought from another physician.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (The duty to assist provisions 
of the VCAA includes the duty to provide medical examinations 
or obtain opinions if it is determined necessary to decide a 
claim.)  

Additionally, the veteran injured his right elbow twice 
during service and is claiming direct service connection for 
residuals of that injury.  March 2003 X-rays reveal he has 
mild degenerative changes in his right elbow.  So a medical 
opinion is also needed as to whether this condition is at 
least as likely as not (i.e., 50 percent probability or 
greater) related to the injury he sustained during service.

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  If possible schedule the veteran for 
another VA examination with a VA 
physician other than Dr. Troutman (only 
to ensure there is no bias by having 
the veteran reexamined by this very same 
physician who already has commented on 
the case).

a.  The examiner, whomever designated, is 
asked to express an opinion as to whether 
the veteran's bilateral shoulder, wrist, 
and elbow disabilities are at least as 
likely as not (i.e., 50 percent 
probability or greater) the result of an 
injury or events superimposed on the 
congential defect (i.e., fusion of the 
radius and ulna bilaterally) during 
service.  If so, the examiner is asked to 
identify the particular injury or events.  
(Note:  The examiner is asked to bear in 
mind that the veteran's service medical 
records are negative for any complaint of 
shoulder and wrist pain, the first 
treatment for shoulder and wrist pain was 
in 1990 and 1992, respectively, and he 
has worked as an air-conditioning and 
refrigerator mechanic since separating 
from service in 1983).



b.  If paragraph "a" is answered 
affirmatively, the examiner is then asked 
to express an opinion as to whether such 
aggravation was due to the natural 
progression of the congenital defect, 
i.e., would the veteran inevitably have 
developed the superimposed disease or 
injury from his preexisting congenital 
defect, even had he not served in the 
military.

c.  With regard to the veteran's right 
elbow, the examiner is also asked to 
express an opinion as to whether the 
right elbow disability is at least as 
likely as not (i.e., 50 percent 
probability or greater) related to the 
football injuries he sustained during 
service.  
(Note:  The examiner's attention is 
directed to SMRs dated in October 1979 
and September 1982, including a September 
1982 X-ray, showing bone fragments in the 
right elbow - presumed to be from old 
trauma).

If no opinion can be rendered, please 
explain why this not possible.

The claims folder and a copy of this 
remand must be made available to the 
examiner for review.  The examiner is 
asked to note that he or she has reviewed 
the claims folder.  All necessary testing 
should be done, and the examiner should 
review the results of any testing prior 
to completion of the examination report.  



2.  Review the claims file.  If any 
development is incomplete, including if 
the examination report does not contain 
sufficient information to respond to the 
questions posed, take corrective action 
before readjudication.  38 C.F.R. § 4.2; 
Stegall v. West, 11 Vet. App. 268 (1998).

3.  Then readjudicate the veteran's 
claims in light of the additional 
evidence obtained.  If they are not 
granted to his satisfaction, prepare an 
SSOC and send it to him and his 
representative.  Give them time to 
respond before returning the case to the 
Board for further appellate 
consideration.  

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).


______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


